Case 3:21-cv-15333-ZNQ-TJB Document 17 Filed 09/03/21 Page 1 of 3 PageID: 158




   Julio C. Gomez, Esq.
   GOMEZ LLC ATTORNEY AT LAW
   1451 Cooper Road
   Scotch Plains, NJ 07076
   Tel 908.789.1080
   Fax 908.789.1081
   Attorney for Plaintiffs


                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


   CHILDREN’S HEALTH DEFENSE,
   INC., PETER CORDI, RAELYNNE
   MILLER, KAYLA MATEO, ADRIANA
   PINTO, JAKE BOTHE, AND DOES 1-                Case No. 3:21-cv-15333
   13,                                                (ZNQ-TJB)

                     Plaintiffs,                 NOTICE OF MOTION
                                                   FOR RECUSAL
         -against-
                                                    PURSUANT TO
   RUTGERS, THE STATE UNIVERSITY                    28 U.S.C. § 455(a)
   OF NEW JERSEY, BOARD OF
   GOVERNORS, RUTGERS SCHOOL
   OF BIOMEDICAL AND HEALTH
   SCIENCES, CHANCELLOR BRIAN L.
   STROM, PRESIDENT JONATHAN
   HOLLOWAY, in their official capacities.

                     Defendants



               PLEASE TAKE NOTICE that on Friday, September 3, 2021,

   or thereafter and as soon as this Court will allow, Plaintiffs Children’s

   Health Defense, Inc., Peter Cordi, Raelynne Miller, Kayla Mateo, Adriana
Case 3:21-cv-15333-ZNQ-TJB Document 17 Filed 09/03/21 Page 2 of 3 PageID: 159




   Pinto, Jake Bothe and DOES 1-13, through their undersigned attorney, shall

   make application to this Court for recusal pursuant to 28 U.S.C. § 455(a).

                Copies of Plaintiffs’ moving papers shall have been served on

   opposing counsel contemporaneously with this notice and with Plaintiffs’

   application to the Court.


   Dated: September 3, 2021                     GOMEZ LLC
                                                ATTORNEY AT LAW



                                                By:   s/ Julio C. Gomez
                                                        Julio C. Gomez, Esq.

                                                1451 Cooper Road
                                                Scotch Plains, NJ 07076
                                                Tel 908.789.1080
                                                Fax 908.789.1081
                                                jgomez@gomezllc.com

                                                Attorney for Plaintiffs




                                         2
Case 3:21-cv-15333-ZNQ-TJB Document 17 Filed 09/03/21 Page 3 of 3 PageID: 160




                      CERTIFICATION OF SERVICE

         I hereby certify that on this same date, I electronically filed the

   foregoing Notice of Motion For Recusal Pursuant to 28 U.S.C. 455(a), a

   Legal Memorandum in support of the motion, a Declaration of Counsel with

   supporting exhibits, and a Proposed form of Order on behalf of Plaintiffs

   with the Clerk of the Court using the CM/ECF system, which shall forward a

   true copy of same to all counsel and parties participating therein for this

   matter.


   Dated: September 3, 2021                   GOMEZ LLC
                                              ATTORNEY AT LAW

                                              By:    s/ Julio C. Gomez
                                                       Julio C. Gomez, Esq.




                                       3
